Citation Nr: 1743447	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to squamous cell cancer of the tonsil, to include status post radical tonsillectomy, partial pharyngectomy, and partial tongue-based resection (head and neck cancer).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from June 1971 to June 1975.  His service to the United States included an eleven-month deployment to the Republic of Vietnam.

This matter arrives before the Board of Veterans' appeals (Board) after July and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's request for service-connected compensation for head and neck cancer.  

In an August 2010 VA Form 9, the Veteran elected to not have a Board hearing.  The Veteran's representative submitted Informal Hearing Presentations (IHPs) in January and August 2017, which restated and clarified the Veteran's claim to entitlement to service connection for his head and neck cancer.

In April 2017, the Board concluded that it was necessary to seek the opinion from a medical specialist on the etiology of the Veteran's head and neck cancer.  In June 2017, a board-certified otolaryngologist responded to the Board's query.  After thoroughly reviewing and considering the Veteran's claims file, which can be found in the Veterans Benefit Management System (VBMS) and Legacy Content Manager (LCM) databases, the Board is prepared to render the decision found below.


FINDING OF FACT

The Veteran's squamous cell cancer of the tonsil did not manifest in service and was unrelated to any disease, injury or event in service, including the Veteran's presumed exposure to herbicide agents in the Republic of Vietnam.



CONCLUSION OF LAW

The criteria for service connection for squamous cell cancer of the tonsil, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice the VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

In a letter dated April 2009, the RO notified the Veteran of all the elements necessary to establish his claim for service connection for head and neck cancer; consequently, the VA's duty to notify was satisfied.  

VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the veteran's claim").  Here, service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record (VBMS and LCM).  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

In June 2017, a VA board-certified otolaryngologist thoroughly reviewed the pertinent evidence found in the Veteran's claims file (VBMS).  After this review, the VA provider delivered a thorough, well-reasoned, and supported opinion about the etiology of the Veteran's head and neck cancer.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159 (c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

As noted earlier, the Veteran's representative submitted IHPs in January and August 2017; and, no VCAA duties were addressed in either.  As the Veteran has not identified any additional evidence pertinent to the claim being decided below, and as there are no additional records to obtain, the Board concludes that nothing further is required to comply with the VCAA duty to assist.  

Moreover, throughout the course of this appeal, neither the Veteran nor his representative has raised any issues with the duty to notify and/or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.
 
II. Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; meaning, every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "(i)t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert).


Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

At the outset of the claim period, the Veteran received a consultation for his diagnosed squamous cell carcinoma of the left tonsil.  See May 2009 Medical Treatment Record.  This consultation confirms the preoperative diagnosis, left tonsil carcinoma, the Veteran received from Dr. E.O. in December 2008.  Thus, the competent medical evidence reveals the presence of the first, requisite element of a direct service-connection claim, a current disability.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Because he served in the Republic of Vietnam at the relevant time, the law presumes that the Veteran was exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f).  Meaning, the second, requisite element, an in-service incurrence, is also present for the Veteran's direct service-connection claim.  Thus, his eligibility for service-connected compensation for head and neck cancer depends on the third and final element: the existence of a causal link, or "nexus," between the head and neck cancer and his presumed exposure to herbicide agents in the Republic of Vietnam.

Under some circumstances, a nexus between herbicide exposure and certain associated diseases will be presumed as well.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The diseases resulting in a presumption of service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  Some forms of cancer are listed in § 3.309(e), but the Veteran's diagnosis of squamous cell carcinoma of the left tonsil does not fall within the presumptive umbrella created by any of those listed.

While the statutory and regulatory presumption of service-connection does not apply to the Veteran's squamous cell carcinoma of the left tonsil, the Veteran is not precluded from establishing service connection directly.  38 U.S.C.A. § 1113(b); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").  Therefore, the Board will consider the direct service connection entitlement for the Veteran's current disability.

There is no indication of head and neck cancer, or any symptom related to same, in the Veteran's service treatment records.  During the Veteran's separation examination (May 1975), he offered that his present health was "very good."  In fact, the only medical "trouble" the Veteran offered at separation related to a runny nose and watery eyes.   The remainder of the Veteran's STRs are equally devoid of symptoms that can be attributed to the head and neck cancer that he currently endures.

In his May 2009 Statement in Support of Claim, the Veteran described his environment while stationed in the Republic of Vietnam from March 1972 to March 1973.  The Veteran described his environment as "highly saturated" with a known herbicide agent, "Agent Orange."  The Veteran avers that he contacted Agent Orange in the bunkers and jungle grasses in and around his area of operation.  For the Veteran, it was this Agent Orange contact that caused his squamous cell cancer of the left tonsil.

As a layperson, the Veteran is competent to diagnose the cause of an injury with an immediately observable cause-and-effect relationship, such as a fall leading to a broken leg.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran is not competent, however, to provide competent testimony on medically complex matters, such as the relationship between herbicide exposure and its effects on the different tissues or systems of the body.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Therefore, the Board affords less probative value to the Veteran's contentions for the etiology of his head and neck cancer.

In May 2009, VA received the Veteran's treatment notes, which were made at a state university medical center.  Within these notes, the Veteran's left tonsillar squamous cell carcinoma was identified, and his ongoing treatment was lain out.  Nowhere in these notes was causation discussed or identified for the Veteran's head and neck cancer. 

In June 2009, VA received more extensive treatment notes from the same state university medical center.  Within these supplemental treatment notes, the Veteran's diagnosis for left tonsillar squamous cell carcinoma was re-affirmed multiple times.  But, again, these medical center did not comment on the cause of the Veteran's head and neck cancer.  However, the provider did comment on the Veteran's long histories for tobacco and alcohol use.

In July 2009, one of the Veteran's treating physicians, Dr. E.O., supplied VA a letter, regarding "Agent Orange" and his care for the Veteran's head and neck cancer.  In this letter the assistant professor in the Department of Otolaryngology opined, "(i)t is possible and probable that this chemical, Agent Orange, is directly related and the cause of the head and neck cancer."  However, Dr. E.O. provided no explanation for his conclusion, nor was a rationale offered.  

In August 2009, Dr. E.O supplied his operative notes on the Veteran's care, including pre- and post-operative care.  These notes did not mention Agent Orange, nor did they discuss or identify the cause of the Veteran's head and neck cancer.  However, in the pre-operative notes, the Veteran revealed that he continued to smoke a pipe five times a day.

A medical opinion without any explanation or rationale to support its conclusion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a probative medical opinion will be "factually accurate, fully articulated, (with) sound reasoning for the conclusion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Without a factually accurate and fully articulated medical opinion to consider, the Board sought input from a specialist on the etiology of the Veteran's head and neck cancer.  In June 2017, a board-certified otolaryngologist opined, "(i)t is NOT at least as likely as not that the Veteran's metastic cancer was caused by or is etiologically related to his in-service herbicide exposure."  To reach this conclusion, the medical specialist reviewed the pertinent evidence found in VBMS.  He also performed a directed PubMed search, which returned zero topic-specific articles for review. 

The specialist noted that Human Papillomavirus (HPV) was the leading cause of tonsil cancer, but stated that the Veteran tested negative for HPV.  The identified, second leading cause of tonsil cancer was smoking.  In fact, according to the specialist, abuse of tobacco and alcohol exponentially increases the risk of developing cancers of the head and neck, specifically the tonsils.

The specialist reviewed the tenth and final version of "Veterans and Agent Orange: Update 2014," which is assembled by the Institutes of Medicine (IOM).  This report noted that, "the available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association."  The latest IOM version cited to "Update 2006," which concluded that, "the studies did not provide sufficient evidence to determine whether an association existed between exposure to (Agent Orange) and tonsil cancer."

Also among the articles the specialist did review and consider was, "Agent Orange Exposure and Cancer Incidence in Korean Vietnam Veterans: a prospective cohort study, cancer."  Of the 22 tonsil cancer cases in the in the 180,251 observed Korean nationals, the study found, "there was not a statistically significant difference observed associated with exposure to Agent Orange."

Ultimately, the specialist based his conclusion on two factors: 1) the literature failed to reveal a relationship between Agent Orange exposure and squamous cell carcinoma of the tonsil, and 2) the Veteran's treatment records identified serious, positively identified risk factors for his tonsil cancer, tobacco and alcohol abuse.  After delivering the opinion noted above, the specialist ended with, "(i)t is far more likely that the Veteran's metastic squamous cell carcinoma, originating from the left tonsil, is etiologically related to his document history of smoking  and alcohol abuse."

The Board finds the June 2017 medical opinion to be highly probative as it acknowledges the Veteran's exposure to herbicide agents during service, discusses the Veteran's medical history, cites to relevant medical studies, identifies a nonservice related cause (smoking and alcohol abuse), and provides a detailed rationale that is supported by the evidentiary record.  Thus, the Board concludes that his opinion outweighs the less detailed opinion proffered by Dr. E.O. that did not include a rationale for the opinion reached.  
 
The claimant has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a causal connection exists between the Veteran's active duty service and squamous cell cancer of the left tonsil (head and neck cancer), the benefit of the doubt doctrine does not apply, and the service-connection claim must be denied.  See 38 U.S.C.A. § 5107(b).

In reaching this conclusion, the Board observes that service connection is not warranted for disabilities or death due to use of tobacco products. 38 U.S.C.A. § 1103, 38 C.F.R. § 3.300. Generally, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a Veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (a). "Tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  Id.  Service connection is not prohibited if the disability can be service-connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service. See 38 U.S.C.A. § 1103 (a); 38 C.F.R. § 3.300 (b); see also VAOGCPREC 6-2003 (neither the statute nor the regulation bars a finding of secondary service connection for a disability related to a Veteran's use of tobacco products after the Veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service).  However, the weight of the evidences does not show that the Veteran's tonsil cancer was manifested during service or that the tonsil cancer resulted from a service-connected disability.  Accordingly, service connection is not warranted.


ORDER

Entitlement to service connection for squamous cell cancer of the left tonsil (head and neck cancer) is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


